Citation Nr: 0611071	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  05-15 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in
Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred in January 2004.



REPRESENTATION

Appellant represented by:	Jim D. Shumake, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) medical center (VAMC) in 
Bay Pines, Florida.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2005.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking reimbursement/payment for medical 
expenses related to his treatment at Naples Community 
Hospital on January 8, 2004.  The evidence of record shows 
that the veteran developed pain in his back and then his 
chest on the way to work on January 8, 2004.  He presented to 
the VA community based outpatient clinic (CBOC) in Naples, 
Florida, for treatment.

A VA outpatient record from the CBOC noted that the veteran, 
accompanied by his wife, presented with a burning pain in his 
chest and that he was seen by a nurse.  He was asked if he 
had a history of angina and he said he had received treatment 
for it in the past.  The entry further noted that the veteran 
was advised to go to the Naples Community Hospital emergency 
room.  The veteran was given "the ER information sheet" and 
was told to get a discharge summary for his doctor in Ft. 
Myers, Florida.  The nurse added that there were no records 
for the veteran in the computer showing treatment at the Ft. 
Myers clinic.  

The veteran was seen in the Naples Community Hospital 
emergency room on January 8, 2004.  After being evaluated for 
his complaints, he was released from the hospital that same 
day with a diagnosis of acute chronic obstructive pulmonary 
disease (COPD) exacerbation.

The veteran's claim for reimbursement/payment of the charges 
for his treatment was denied in April 2004.  The VAMC based 
the denial on a medical opinion from a VA physician which 
said that the veteran's situation did not require emergency 
care.  Because it did not require emergency care, VA 
facilities were available to provide the treatment.

The veteran testified in September 2005 as to the events at 
the CBOC.  He said that the VA nurse gave him a piece of 
paper and that he was told to give this to the people in the 
emergency room for billing purposes.  

The Board notes that the law provides two related, but 
independent avenues for obtaining payment or reimbursement 
for expenses where care was not previously authorized.  Under 
38 U.S.C.A. § 1728(a), and its implementing regulation, 
38 C.F.R. § 17.120, reimbursement or payment may be made:

(a) For veterans with service connected disabilities.  
Care or services not previously authorized were rendered 
to a veteran in need of such care or services: 

	(1) For an adjudicated service-connected disability; 

	(2) For nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated service-
connected disability; 

	(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the 
States, Territories, and possessions of the United 
States, the District of Columbia, and the Commonwealth 
of Puerto Rico); 

	(4) For any illness, injury or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and 
who is medically determined to be in need of hospital 
care or medical services for any of the reasons 
enumerated in § 17.48(j)[17.47(i)]; and 

	(b) In a medical emergency.  Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health, and 

	(c) When Federal facilities are unavailable.  VA or 
other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 C.F.R. 17.120 (West 2005).  If any one of the elements is 
lacking, the benefit sought may not be granted.  Zimick v. 
West, 11 Vet. App. 45, 49 (1998).

Alternatively, if a veteran is not eligible under § 1728, he 
may nevertheless obtain payment or reimbursement under 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 if:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment); 

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided.  

38 C.F.R. § 17.1002 (2005).

In the present case, with respect to eligibility under 
38 U.S.C.A. § 1728, there is no discussion as to its 
potential applicability.  Although the veteran may not have a 
service-connected disability, a determination of the 
veteran's eligibility under 38 U.S.C.A. § 1728 is a predicate 
to reviewing his claim under 38 U.S.C.A. § 1725.  

With respect to eligibility under 38 U.S.C.A. § 1725, the 
Board notes that it is not entirely clear from the current 
record whether the veteran was enrolled in the VA health care 
system and received medical services under authority of 38 
U.S.C. chapter 17 within the 24-month period preceding the 
private treatment here in question.  There is evidence that 
he was enrolled as of April 1997, but the same evidence does 
not appear to show that he received medical services within 
the 24-month period preceding the January 2004 treatment.

The record also does not address whether the veteran has any 
other coverage under a health-plan contract for the treatment 
in question.  The records from Naples Community Hospital list 
VA for the primary health-plan.  However, the VA medical 
records associated with the medical administration file are 
intermittent prior to January 2004, thus raising the question 
of whether the veteran has another health-plan to provide 
coverage for medical treatment for any condition prior to, 
and as of January 2004.  

Additional development is required before the Board can 
adjudicate the veteran's claim.  The VAMC needs to review his 
claim under 38 U.S.C.A. § 1728 and to develop the information 
necessary to conduct a full review under 38 U.S.C.A. § 1725.

The Board also notes that the letter sent to comply with the 
duty to provide notice provisions of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 failed to inform the veteran of the 
information and evidence necessary to substantiate his claim.  
The letter provided general information but did not address 
the issue on appeal or the evidence necessary to substantiate 
the veteran's claim.  The veteran must be provided with the 
required notice.

Finally, the VA physician that provided the medical opinion 
that formed the basis for denial in this case stated that the 
diagnosis of acute exacerbation of chronic lung disease was 
not supported by history or physical examination.  He said 
that, "given that diagnosis is not supported by 
documentation and that no serious, acute condition was 
present, find that presentation was nonemergent."  The 
physician also said that he would reconsider the decision if 
amended documentation was provided that supported the listed 
diagnosis and showed presence of a serious, acute condition.  
The veteran should be advised of this and given an 
opportunity to provide the documentation referenced by the 
physician.

Accordingly, the case is REMANDED for the following action:

1.  VAMC must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The VAMC should provide the 
veteran with a letter which explains to 
him the evidence required to prevail in 
his claim for reimbursement of medical 
expenses.  The letter should also explain 
what portion of the evidence will be 
obtained by VA and what portion will be 
obtained by the veteran.  Finally, the 
veteran should be told to submit copies 
of pertinent evidence in his possession 
for the claimed reimbursement benefits.  

2.  The veteran should be informed that 
he may provide additional documentation 
regarding his medical condition, COPD, 
and that he was treated for a serious 
acute condition in January 2004.  If such 
documentation is provided, a new medical 
opinion should be obtained to determine 
whether the care was for an emergency.

3.  The VAMC must develop the information 
necessary to evaluate the veteran's claim 
under §38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1002.  This would include 
information regarding the veteran's 
enrollment in the VA health care system 
and receiving medical services in the 24 
months preceding January 2004, and that 
the veteran has no coverage under a 
health-plan contract, separate from VA.  

4.  Following the development above, the 
Bay Pines VAMC should adjudicate the 
veteran's claim on appeal, in light of 
all pertinent evidence (to include the 
veteran's September 2005 hearing 
testimony) and legal authority 
(specifically, 38 U.S.C.A. §§ 1725 and 
1728 (West 2002), as well as 38 C.F.R. §§ 
17.120, 17.1002 (2005)).  If the 
disposition of the claim remains 
unfavorable, the VAMC should furnish the 
veteran and his attorney a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



